UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified on its charter) Delaware 65-0109088 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10415 Riverside Drive, #101, Palm Beach Gardens, Florida 33410 USA (Address of principal executive offices) (561) 227-2727 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 178,261,225 shares issued and outstanding as of November 16, 2011. ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) INDEX PAGE PART I FINANCIAL INFORMATION Item 1 . Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets – September 30, 2011 (unaudited) and March 31, 2011 3 Condensed Consolidated Statements of Operations – Three Months Ended September 30, 2011 and 2010, Six Months Ended September 30, 2011 and 2010 and the Development Stage Period from Inception (June 18, 2007) to September 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Six Months Ended September 30, 2011 and 2010 and the Development Stage Period from Inception (June 18, 2007) to September 30, 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 61 PART II OTHER INFORMATION Item 1. Legal Proceedings 62 Item 2. Unregistered Sales of Equity and Use of Proceeds 63 Item 3. Defaults upon Senior Securities 64 Item 4. Removed and Reserved Item 5. Other Information 64 . Item 6. Exhibits 65 SIGNATURES 68 EXHIBITS DOCUMENTS INCORPORATED BY REFERENCE: See Exhibits PART I – FINANCIAL INFORMATION ITEM 1. – CONDENSED FINANCIAL STATEMENTS ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 March 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable less allowance for doubtful accounts of $6,314 at September 30, 2011 Inventories Prepaid expenses TOTAL CURRENT ASSETS FIXED ASSETS, NET OTHER ASSETS: Trademarks, net Deposits and other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Derivative liabilities Short-term bridge loans payable Convertible notes payable Non-convertible notes payable Deferred revenue Loans payable to related parties TOTAL CURRENT LIABILITIES CONVERTIBLE NOTES PAYABLE - NET OF CURRENT PORTION STOCKHOLDERS' (DEFICIT): Series A convertible preferred stock par value $0.001 per share, 20,000,000 shares authorized, 9,000,000 shares issued and outstanding at September 30, 2011 and March 31, 2011, respectively Common stock, par value $0.001, 1,000,000,000 shares authorized 131,068,085 and 65,956,004 shares issued and outstanding at September 30, 2011 and March 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ See accompanying notes to condensed consolidated financial statements 3 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Development Stage Period From Inception Three Months Ended September 30, Three Months Ended September 30, Six Months Ended September 30, Six Months Ended September 30, (June 18, 2007) to September 30, REVENUES: Net revenues $ Product and shipping costs ) GROSS PROFIT ) ) OPERATING EXPENSES: Salaries, taxes and employee benefits ) Marketing and promotion Consulting fees - - Professional and legal fees Travel and entertainment Product development costs - - Stock compensation expense - - Other operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Derivative income (expense) ) ) Loss on extinguishment of debt - - - ) ) Loss of sale of assets - ) Impairment loss - ) Interest and other financing costs ) ) Otherincome (expense) ) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) ) Provision for income taxes - NET INCOME (LOSS) $ $ ) $ $ $ ) Basic income (loss) per common share $ $ ) $ $ Diluted income (loss) per common share $ $ ) $ $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted See accompanying notes to condensed consolidated financial statements 4 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Development Stage Period From Inception Six Months Ended Six Months Ended (June 18, 2007) to September 30, September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income/(loss) $ $ $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred financing costs - Compensatory stock and warrants Bad debt expense Derivative expense/(income) ) ) Impairment loss - - Fair value adjustment of convertible note ) ) ) Stock subscription receivable - ) - Loss on debt extinguishment - Amortization of debt discount Loss on disposal of fixed assets - - Loss on sale of marketable securities - - Changes in operating assets and liabilities: Accounts receivable ) ) ) Prepaid expenses and other assets ) Inventories ) ) Deferred revenue - Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) ) Proceeds from sale of marketable securities - - Trademarks - ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable Proceeds from short-term bridge loans payable Costs associated with financing - ) ) Repayment of notes ) ) ) Capital contribution - common stock - - Net cash provided by financing activities NET INCREASE/(DECREASE) IN CASHAND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ See accompanying notes to condensed consolidated financial statements 5 Note 1. Organization, Basis of Presentation and Significant Accounting Policies (a) Organization: Attitude Drinks Incorporated, a Delaware corporation, and subsidiary (“the Company”) is a development stage company that is engaged in the development and sale of functional beverages, primarily in the United States. Attitude Drinks Incorporated (“Attitude” “We” or the “Company”) was formed in Delaware on September 11, 1988 under the name of International Sportfest, Inc.In January 1994, the Company acquired 100% of the issued and outstanding common stock of Pride Management Services PLC ("PMS").PMS was a holding company of six subsidiaries in the United Kingdom engaged in the leasing of motor vehicles throughout the United Kingdom.Simultaneously with the acquisition of PMS, we changed our name to Pride, Inc.On October 1, 1999, the Company acquired all of the issued and outstanding stock of Mason Hill & Co. and changed its name to Mason Hill Holdings, Inc. During the quarter ended June 30, 2001, the operating subsidiary, Mason Hill & Co., was liquidated by the Securities Investors Protection Corporation.As a result, the Company became a shell corporation whose principal business was to locate and consummate a merger with an ongoing business. On September 19, 2007, the Company acquired Attitude Drink Company, Inc., a Delaware corporation (“ADCI”), under an Agreement and Plan of Merger (“Merger Agreement”) among Mason Hill Holdings, Inc. (“MHHI”) and ADCI.Pursuant to the Merger Agreement, each share of ADCI common stock was converted into 40 shares of Company common stock resulting in the issuance of 4,000,000 shares of Company common stock.The acquisition was accounted for as a reverse merger (recapitalization) with ADCI deemed to be the accounting acquirer, and the Company deemed to be the legal acquirer.Accordingly, the financial information presented in the financial statements is that of ADCI as adjusted to give effect to any difference in the par value of the issuer's and the accounting acquirer's stock with an offset to capital in excess of par value. The basis of the assets, liabilities and retained earnings of ADCI, the accounting acquirer, has been carried over in the recapitalization.On September 30, 2007, the Company changed its name to Attitude Drinks Incorporated.Its wholly owned subsidiary, ADCI, was incorporated in Delaware on June18, 2007. Our principal executive offices are located at 10415 Riverside Drive, Suite 101, Palm Beach Gardens, Florida 33410.The telephone number is 561-227-2727.Our company’s common stock shares (OTCBB:ATTD) began trading June 2008. The Company is a development stage enterprise as defined by FASB Accounting Standards Codification. All losses accumulated since the inception of the Company will be considered as part of the Company's development stage activities.All activities of the Company to date relate to its organization, history, merger of its subsidiary, fundings and product development.The Company's fiscal year end is March31.Its plan of operation during the next twelve months is to focus on the non-alcoholic single serving beverage business, developing and marketing products in two fast growing segments: sports recovery and functional dairy.We do not directly manufacture our products but instead outsource the manufacturing process to a third party contract packer. (b) Basis of Presentation/Going Concern: In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements of the Company contain all adjustments necessary to present fairly the Company’s financial position as of September 30, 2011 and 2010 and the results of its operations and cash flows for the three and six month periods ended September 30, 2011 and 2010.The significant accounting policies followed by the Company are set forth in Note 3 to the Company’s consolidated financial statements included in its Annual Report on Form 10-K for the year ended March 31, 2011, which is incorporated herein by reference.Specific reference is made to that report for a description of the Company’s securities and the notes to consolidated financial statements included therein.The accompanying unaudited interim financial statements have been prepared in accordance with instructions to 6 Note 1. Organization, Basis of Presentation and Significant Accounting Policies (Continued): (b) Basis of Presentation/Going Concern (continued): Form 10-Q and therefore do not include all information and footnotes required by accounting principles generally accepted in the United States of America ("U.S. GAAP"). The results of operations for the six months period ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year. The Company’s consolidated financial statements include the accounts of Attitude Drinks Incorporated and its wholly-owned subsidiary, Attitude Drink Company, Inc.All material intercompany balances and transactions have been eliminated. The accompanying financial statements have been prepared on a going concern basis, which assumes the Company will realize its assets and discharge its liabilities in the normal course of business.As reflected in the accompanying financial statements, the Company had insignificant revenues for the six months period ended September 30, 2011, a working capital deficit of $9,721,641 as of September 30, 2011 and has incurred losses to date resulting in an accumulated deficit of $19,115,631, including derivative income and expense. These factors create substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and pay its liabilities when they come due.Management’s plan includes obtaining additional funds by debt and/or equity financings; however, there is no assurance of additional funding being available. (c) Inventories: Inventories, as estimated by management, currently consist of finished goods and are stated at the lower of cost on the first in, first-out method or market.The inventory is comprised of the following: September 30, March 31, (unaudited) Finished goods $ $ Finished goods on consignment Total inventories $ $ (d) Prepaid expenses: Prepaid expenses of $133,291 consist mainly for retainers for legal fees that were paid with shares of the Company’s common stock.These retainers will be reduced through the incurrence of future legal expenses. (e) Trademarks: Trademarks consist of costs associated with the acquisition and development of certain trademarks.Trademarks, when acquired, will be amortized using the straight-line method over 15 years.Amortization of trademarks for the six months period ended September 30, 2011 was $949. 7 Note 1. Organization, Basis of Presentation and Significant Accounting Policies (Continued): (f) Financial Instruments: Financial instruments, as defined in the FASB Accounting Standards Codification, consist of cash, evidence of ownership in an entity, and contracts that both (i) impose on one entity a contractual obligation to deliver cash or another financial instrument to a second entity, or to exchange other financial instruments on potentially unfavorable terms with the second entity, and (ii) conveys to that second entity a contractual right (a) to receive cash or another financial instrument from the first entity, or (b) to exchange other financial instruments on potentially favorable terms with the first entity. Accordingly, our financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, notes payable, derivative financial instruments and convertible debtthat we have concluded that some of these items are more akin to debt than equity.We carry cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities at historical costs; their respective estimated fair values approximate carrying values due to their current nature. Derivative financial instruments, as defined in the FASB Accounting Standards Codification, consist of financial instruments or other contracts that contain a notional amount and one or more underlying (e.g. interest rate, security price or other variable), require no initial net investment and permit net settlement. Derivative financial instruments may be free-standing or embedded in other financial instruments. Further, derivative financial instruments are initially, and subsequently, measured at fair value and recorded as liabilities or, in rare instances, assets. We generally do not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, we have entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding warrants with features that are either (i) not afforded equity classification, (ii) embody risks not clearly and closely related to host contracts, or (iii) may be net-cash settled by the counterparty. As required by the FASB Accounting Standards Codification, these instruments are required to be carried as derivative liabilities, at fair value, in our financial statements. However, we are allowed to elect fair value measurement of the hybrid financial instruments, on a case-by-case basis, rather than bifurcate the derivative. We believe that fair value measurement of the hybrid convertible promissory notes arising from our October 23, 2007, January 8, 2008, January 27, 2009, March 30, 2009, July 15, 2010, January 21, 2011, March 17, 2011, June 30, 2011 and July 15, 2011 financing arrangements provide a more meaningful presentation of those financial instruments. (g) Income (Loss) Per Common Share: The basic income (loss) per common share is computed by dividing the income (loss) applicable to common stockholders by the weighted average number of common shares outstanding during the reporting period. Diluted income (loss) per common share is computed similar to basic income (loss) per common share except that diluted incomeper common share includes dilutive common stock equivalents, using the treasury stock method, and assumes that the convertible debt instruments were converted into common stock upon issuance, if dilutive. For the six months ended September 30, 2011, potential common shares arising from the Company’s stock warrants, stock options and convertible debt and preferred stock amounting to 250,805,447 shares were included in the computation of diluted income per share. (h) Recent Accounting Pronouncements Applicable to the Company: Recent accounting pronouncements - We have reviewed accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. We have evaluated all the recent accounting pronouncements through the date the financial statements were issued and filed with the Securities and Exchange Commission and believe that none of them will have a material effect on the Company’s financial statements. 8 Note 2. Accrued Liabilities: Accrued liabilities consist of the following: September 30, March 31, (unaudited) Accrued payroll and related taxes $ $ Accrued marketing program costs Accrued professional fees Accrued interest Other expenses Total $ $ Note 3. Short-term Bridge Loans: Summary of short-term bridge loan balances are as follows: September 30, March 31, (Unaudited) April 2, 2008 (a) $ - $ April 9, 2008 (b) - April 14, 2008 (c) May 19, 2008 (d) - August 5, 2008 (e) Total $ $ April 2, 2008 financing: (a) On June 30, 2011, another accredited investor entered into a Debt Exchange Agreement with the original holder of this short-term bridge loan with principal balance of $120,000 plus accrued interest of $53,951 along with the May 19, 2008 bridge loan with principal balance of $33,000 plus accrued interest of $14,986 (see below in the May 19, 2008 financing section) for a total of $221,937. The new debt holder desired to exchange the two original bridge loans into the issuance of a long term convertible note with a maturity date of September 17, 2012 and an interest rate of 10%.As part of this agreement, the Company issued the new debt holder a warrant to purchase 20,000,000 shares of the Company’s common stock at an exercise price of $.02 per share with a life of five years and cancelled the personal guarantee of Roy Warren, CEO, for these two original loans.Both the note and warrant have similar rights as all other convertible notes and associated warrants.The Company is no longer in default of these previous two bridge loans. April 9, 2008 financing: (b) On May 6, 2011, the holder of this bridge loan and the Company agreed to convert the original $120,000 principal amount of the short-term bridge loan into six million (6,000,000) shares of restricted common stock.The bridge loan is now considered paid and no longer outstanding, and the personal guarantee of Roy Warren, CEO, is cancelled. 9 Note 3. Short-term Bridge Loans (continued): April 14, 2008 financing: (c)On April 14, 2008, the Company entered into a financing arrangement that provided for the issuance of a $60,000 face value short-term bridge loan note payable due July 15, 2008 plus warrants to purchase (i) 5,000 shares of our common stock and (ii) additional warrants to purchase 5,000 shares of our common stock, representing an aggregate 10,000 shares.We determined that the warrants issued in this financing arrangement meet the conditions for equity classification so we allocated the proceeds of the debt between the debt and the detachable warrants based on the relative fair value of the debt security and the warrants in accordance with the FASB Accounting Standards Codification. We entered into the following Modification and Waiver Agreements related to the April 14, 2008 financing: Date Terms Consideration June 2008 Extend maturity to July 19, 2008 Warrants indexed to 2,500 shares of common stock September 2008 Extend maturity to December 15, 2008 6,000 shares of restricted stock January 2009 Extend maturity date to April 30, 2009 1) Warrants indexed to 6,000 shares of common stock 2) 6,000 shares of restricted stock The modifications resulted in a loss on extinguishment of $171,622 in accordance with the Financial Accounting Standards Codification. On December 15, 2008, we were in default on the notes for non-payment of the required principal payment.The remedy for event of default was acceleration of principal and interest so they were recorded at face value. As of September 30, 2011, this April 14, 2008 note was considered in default for non-payment. The Company is negotiating with the debt holder to extend the due date of the note. It was determined that the extension warrants required liability accounting and are being recorded at fair value with changes in fair value being recorded in derivative (income) expense. The warrants contain full-ratchet protection so the exercise price of the warrants was reduced to $3.30 when the Company issued additional convertible instruments with a lower conversion rate on December 18, 2008.The exercise price of the warrants was reduced again to $1.00 when the Company issued additional convertible instruments with a lower conversion rate on January 27, 2009.The exercise price of the warrants was reduced again to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009.The exercise price of the warrants was reduced again to $.16 when the Company issued additional convertible instruments with a lower conversion rate in January 2010. May 19, 2008 financing: (d) On June 30, 2011, another accredited investor entered into a Debt Exchange Agreement with the original holder of this short-term bridge loan with principal balance of $33,000 plus accrued interest of $14,986 along with the April 2, 2008 bridge loan with principal balance of $120,000 plus accrued interest of $53,951 (see above in the April 2, 2008 financing section) for a total of $221,937. The new debt holder exchanged the two original bridge loans for a long term convertible note with a maturity date of September 17, 2012 and an interest rate of 10%.As part of this agreement, the Company issued the new debt holder a warrant to purchase 20,000,000 shares of the Company’s common stock at an exercise price of $.02 per share with a life of five years and cancelled the personal guarantee of Roy Warren, CEO, for these two original loans.Both the note and warrant have the same rights as all other convertible notes and associated warrants.The Company is no longer in default of these previous two bridge loans. 10 Note 3. Short-term Bridge Loans (continued): May 19, 2008 financing (continued): Information and significant assumptions as of September 30, 2011 and March 31, 2011 for the extension warrants related to the April 14, 2008 financing which is required to be recorded at fair value each reporting period: January 27, 2009 Extension Warrants September 30, March 31, (unaudited) Estimated fair value of underlying common share $ $ Conversion or strike price $ $ Volatility (based upon Peer Group) % % Equivalent term (years) Risk-free rate % % Dividends - - August 5, 2008 financing: (e) On August 5, 2008, the Company entered into a financing arrangement that provided for the issuance of a $55,000 face value short term bridge loan, due September 5, 2008, plus warrants to purchase (i) 5,000 shares of our common stock at an exercise price of $10.00 and (ii) additional warrants to purchase 5,000 shares of our common stock at an exercise price of $15.00, representing an aggregate 10,000 shares.The due date of the loan was extended to December 15, 2008 with 5,500 restricted shares of common stock issued as consideration. On December 15, 2008, we were in default on the notes for non-payment of the required principal payment. Remedies for an event of default are acceleration of principal and interest.There were no incremental penalties for the event of default; however, the notes were recorded at face value. We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. We allocated the proceeds of the debt to the warrants, and the remaining portion was allocated to the debt instrument. The fair value of the warrants using the Black-Scholes pricing model was $62,700 and since the fair value of the warrants exceeded the proceeds from the financing, we recorded a day-one derivative loss of $12,700. On January 15, 2009, we extended the term on the note from December 15, 2008 to April 30, 2009, and we issued investor warrants to purchase 5,500 shares of our common stock and 5,500 shares of restricted common stock as consideration for the extension.We recorded a loss on extinguishment of $2,112 in accordance with the FASB Accounting Standards Codification. As of September 30, 2011, this note was considered in default for non-payment.The Company is negotiating with the debt holder to extend the due date of the note. The warrants contain full-ratchet protection so the exercise price of the warrants was reduced to $3.30 when the Company issued additional convertible instruments with a lower conversion rate on December 18, 2008.The exercise price of the warrants was reduced again to $1.00 when the Company issued additional convertible instruments with a lower conversion rate on January 27, 2009.The exercise price of the warrants was reduced again to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009.The exercise price of the warrants was reduced again to $.16 when the Company issued additional convertible instruments with a lower conversion rate on January 28, 2010. 11 Note 3. Short-term Bridge Loans (continued): August 5, 2008 financing (continued): Information and significant assumptions as of September 30, 2011 and March 31, 2011 for warrants which are required to be recorded at fair value each reporting period: Warrants Extension Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % Equivalent term (years) 0 Risk-free rate % Dividends 12 Note 4. Convertible Notes Payable: September 30, March 31, $ Convertible Note Financing, due March 31, 2012 (a) $ $ $ Convertible Note Financing, due March 31, 2012 (b) $ Convertible Note Financing, due March 31, 2012 (b) $ Convertible Note Financing, due March 31, 2012 (c) $ Convertible Note Financing, due March 31, 2012 (d) $ Convertible Note Financing, due March 31, 2012 (c) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (f) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (g) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (e) $ Convertible Note Financing, due March 31, 2012 (h) $ Convertible Note Financing, due July 15, 2012 (i) $ Convertible Note Financing, due July 15, 2012 (j) $ Convertible Note Financing, due September 17, 2012 (k) $ Convertible Note Financing, due September 17, 2012 (l) - $ Convertible Note Financing, due January 15, 2013 (m) - Total convertible notes payable $ $ (a) $312,000 convertible notes payable On January 8, 2008, we executed secured convertible notes in the aggregate of $520,000 with three lenders, all unrelated entities. We received a net amount of $430,000 with the $90,000 discount being treated as interest.The loans became payable on May 7, 2008, or we had the option of compelling the holder to convert all, or a portion of the outstanding principal and accrued interest into Company common stock based on defined criteria.On February 13, 2008, we repaid $260,000 of these loans. To date, total conversions of $280,670 in principal face value have been converted into common shares. We have entered into the following Modification and Waiver Agreements related to this financing: 13 Note 4. Convertible Notes Payable (continued): (a) $312,000 convertible notes payable (continued) Date Terms Consideration June 2008 Extend maturity to July 15, 2008 9,750 shares of common stock September 2008 Extend maturity to sooner ofJanuary 1, Increase principal by $52,000 2009 or closing of another funding Janary 2009 Extend matrity date to July 1, 2009 and add 140,000 shares of restricted stock a conversion option of $0.05 January 2010 Extend maturity date to June 30, 2010 Convertible notes (See Note 4(h)) July 2010 Extend maturity date to March 31, 2011 Change in conversion price to $.035 March 2011 Extend maturity date to March 31, 2012 Change in conversion price to $.02 The addition of a conversion option and the issuance of restricted stock in January 2009 resulted in an extinguishment loss of $56,000 under the FASB Accounting Standards Codification. The January 2010 modification resulted in an extinguishment loss of $72,441. On July 14, 2010,the holders agreed to extend the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000.On March 17, 2011,the holders agreed to extend the due date to March 31, 2012 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $600,000. We chose to value the entire hybrid instrument at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. (b) $1,200,000 convertible notes payable On October 23, 2007, we entered into a Subscription agreement with a group of accredited investors.Under this agreement, we agreed to sell up to $1,200,000 of our securities consisting of 10% convertible notes, shares of common stock and Class A and Class B common stock purchase warrants.The original subscription agreement required that we have an effective registration statement in order for the second closing date to occur. On February 15, 2008, we obtained a Waiver of Certain Conditions that allowed us to waive the requirement for the Registration Statement to become effective prior to the occurrence of the Second closing. 14 Note 4. Convertible Notes Payable (continued): (b) $1,200,000 convertible notes payable (continued) The convertible promissory notes were initially convertible into common shares based on a fixed conversion price of $6.60, and are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices. The conversion features were not afforded the exemption as conventional convertible, and the notes require liability classification under the FASB Accounting Standards Codification. We chose to value the entire hybrid instruments at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. The warrants issued in this financing arrangement did not meet the conditions for equity classification and are also required to be carried as a derivative liability, at fair value. We estimate the fair value of the warrants on the inception dates, and subsequently, using the Black-Scholes valuation technique, adjusted for dilution, because that technique embodies all of the assumptions (including, volatility, expected terms, dilution and risk free rates) that are necessary to fair value freestanding warrants.See also Note 6Derivative Liabilities. The warrants and the convertible notes contain full-ratchet protection so the exercise price of the warrants and the conversion price of the notes were reduced to $3.30 when the Company issued additional convertible instruments with this conversion rate on December 18, 2008.On January 27, 2009, we entered into a modification of the agreement which reduced the maturity date from October 23, 2009 to July 1, 2009 and changed from a periodic debt payment schedule to full payment of principal and interest on July 1, 2009.In exchange for this modification, we issued 62,500 shares of restricted stock, and we agreed to reduce the conversion price of the notes and related warrants to $1.00.This modification resulted in a loss on extinguishment of $379,183. During the quarter ended June 30, 2009, $85,000 of principal balance on the notes and $8,723 of interest was converted into common shares of stock at a price of $1.00.During the quarter ended December 31, 2009, $105,000 of principal balance of the notes and $4,500 of interest were converted into common shares at the default conversion price of $.16 calculated pursuant to the notes default provisions.The conversion price was reduced again to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009.On January 10, 2010, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $100,000 (See Note 4(h)).Additionally, we agreed to (i) issue additional warrants to purchase 1,635,792 shares of common stock and (ii) reduce the price of certain warrants to $0.20.This modification resulted in an extinguishment loss of $395,249.During the quarter ended March 31, 2010, $100,500 of principal balance of the notes was converted into common shares at the default conversion price of $.16 calculated pursuant to the notes default provisions.On January 28, 2010, certain warrants were re-priced to $0.16, and the expiration dates were extended to July 15, 2015.On February 11, 2010, the warrants which were re-priced to $0.20 on January 10, 2010 were re-priced to $0.16, and the expiration dates were extended to July 15, 2015. During the quarter ended June 30, 2010, $36,000 of the principal balance of the notes was converted into common shares at the default conversion price of $0.16, calculated pursuant to the notes default provisions.On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000.The conversion price for the convertible debt was changed to $.035.In addition, $221,608 of the outstanding balance plus $27,460 in accrued interest payable was assigned to new debt holders.During the quarter ended September 30, 2010, $20,000 of the principal balance of the notes was converted into common shares at a conversion price of $.04.During the quarter ended March 31, 2011, $29,500 of the principal balance of the notes and $5,788 of accrued interest were converted into common shares at 15 Note 4. Convertible Notes Payable (continued): (b) $1,200,000 convertible notes payable (continued) a conversion price range of $0.01216 to $0.01232.On March 17, 2011, we extended the due date to March 31, 2012 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $600,000.The conversion price for the convertible debt was changed to $0.02 as well as the exercise price of all associated warrants to $.02.During the quarter ended September 30, 2011, $1,356 of the principal balance of the notes were converted into common shares at a conversion price of $.006968. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2011 and March 31, 2011 for this financing are illustrated in the following tables: $600,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - Dividends - $500,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - Dividends - 16 Note 4. Convertible Notes Payable (continued): (c) $243,333 convertible notes payable On September 29, 2008, for cash proceeds for $192,500, net of issuance costs of $7,500, we issued $243,333 face value convertible notes, due March 29, 2009, plus warrants to purchase (i) 28,384 shares of our common stock at an exercise price of $10.00 and (ii) additional warrants to purchase 28,384 shares of our common stock at an exercise price of $15.00, representing an aggregate 56,768 shares.The notes are convertible, only at the Company’s option, into common stock at $3.30 and are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than that price. The notice of conversion must be given to the Holder on the first day following the twenty consecutive trading days during which the stock price is greater than $100.00 per share each trading day and the daily trading volume is greater than 100,000 shares.The Holder of the note does not have an option to convert the instrument. The note is secured by a security interest in all the tangible and intangible assets of the Company. According to the original terms of the note, fifty percent of the interest was due on December 28, 2008 and fifty percent due and payable on March 29, 2009; however, the Company modified the agreement on January 27, 2009 to require full payment of principal and interest on July 1, 2009 in exchange for a reduction of the conversion price of the note and exercise price of the warrants to $1.00.On January 27, 2009, the warrants were redeemed in exchange for a convertible note in the amount of $70,834. The exchange resulted in an extinguishment loss of $82,484.See Note 4(e).On January 10, 2010, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $100,000 (See Note 4(h).This modification resulted in an extinguishment loss of $113,768. On July 14, 2010, we extended the due date to March 31, 2011 as part of the subscription agreement for a convertible debt financing in the principal gross amount of $900,000. On March 17, 2011, we extended the due date to March 31, 2012 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $600,000.The conversion price for the convertible debt was changed to $0.02 as well as the exercise price of all associated warrants to $.02. In originally evaluating the financing transaction, we concluded that the conversion feature was not clearly and closely related to the debt instrument since the risks are those of an equity security; however, we determined that the conversion feature met the paragraph 11(a) exemption and did not require liability classification under the FASB Accounting Standards Codification.Since the embedded conversion feature did not require liability classification, we were required to consider if the contract embodied a beneficial conversion feature (“BCF”).The conversion option is contingent on a future stock price so under the guidance of The FASB Accounting Standards Codification, the beneficial conversion feature was calculated at inception but will not be recognized until the contingency is resolved.The aggregate BCF at its intrinsic value amounted to $192,739. This amount gives effect to (i) the trading market price on the contract date and (ii) the effective conversion price after allocation of proceeds to the warrants. Notwithstanding, BCF was limited to the value ascribed to the note (using the relative fair value approach). We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. The warrants and the convertible note contain full-ratchet protection so the exercise price of the warrants and the conversion price of the notes were reduced to $3.30 when the Company issued additional convertible instruments with a lower conversion rate on December 18, 2008.The conversion price was reduced again to $.494 when the 17 Note 4. Convertible Notes Payable (continued): (c) $243,333 convertible notes payable (continued) Company issued additional convertible instruments with a lower conversion rate in November 2009. The conversion price and exercise price were reduced again to $.035 as part of the July, 2010 financing of $900,000 and again to $.02 as part of the March, 2011 financing of $600,000. In connection with the note, we issued a note payable in the amount of $20,000 under the same terms as the $243,333 note as consideration for finders’ fees.The finders’ fee note did not include warrants. (d) $60,833 convertible notes payable On December 18, 2008, we entered into a financing arrangement that provided for the issuance of $60,833 face value convertible note for a purchase price of $50,000, due March 29, 2009, plus warrants to purchase (i) 7,084 shares of our common stock at an exercise price of $10.00 and (ii) additional warrants to purchase 7,084 shares of our common stock at an exercise price of $15.00, representing an aggregate 14,168 shares.The note was initially convertible into common shares, only at the Company’s option, a conversion price of $3.30 and is subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than that price. The notice of conversion must be given to the Holder on the first day following the twenty consecutive trading days during which the stock price is greater than $100.00 per share each trading day and the daily trading volume is greater than 100,000 shares.The Holder of the note does not have an option to convert the instrument. The note is secured by a security interest in all the tangible and intangible assets of the Company.According to the original terms of the note, fifty percent of the note was due on December 28, 2008 and fifty percent due and payable on March 29, 2009 and if the note was not paid by its maturity date; a default rate of 15% applied. The note was considered in default as of December 28, 2008 due to non-payment of the required principal payment, therefore, it is recorded at face value and default interest of 15% is being accrued. We modified the note agreement on January 27, 2009 to require full payment of principal and interest on July 1, 2009 in exchange for a reduction of the conversion price of the note and exercise price of the warrants to $1.00.On January 27, 2009, the warrants were redeemed in exchange for a convertible note in the amount of $70,835. The exchange resulted in an extinguishment loss of $82,484. See Note 4(e).The conversion price was reduced again to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009.On January 10, 2010, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $100,000 (See Note 4(h)).This modification resulted in an extinguishment loss of $26,282. On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000 in which the conversion price for the notes payable and exercise price of the warrants were reduced to $0.035.Later on March 17, 2011, we extended the due date to March 31, 2012 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $600,000 which the conversion price for the notes payable and exercise price for the warrants was reduced to $0.02. In originally evaluating the financing transaction, we concluded that the conversion feature was not clearly and closely related to the debt instrument; however, it did meet the paragraph 11(a) exemption and did not require liability classification. We considered if the contract embodied a beneficial conversion feature (“BCF”) however there was no beneficial conversion feature present, since the effective conversion price was greater than the market value of the stock. 18 Note 4. Convertible Notes Payable (continued): (d) $60,833 convertible notes payable (continued) We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. (e) $947,224 convertible notes payable On January 27, 2009, March 30, 2009, and July 15, 2009,we entered into Subscription agreements with a group of accredited investors that provided for the sale of an aggregate $892,224 face value secured convertible notes and warrants to purchase an aggregate 1,183,473 shares of our common stock.The notes and warrants are based on a fixed conversion price of $1.00 and are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.The conversion price was reduced to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009.On January 10, 2010, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $50,000.Additionally, we agreed to reduce the price of certain warrants to $0.20.This modification resulted in an extinguishment loss of $309,740.During the year ended March 31, 2010, $94,000 of principal balance of the notes was converted into common shares at the default conversion price range of $1.00 to $.16 calculated pursuant to the notes default provisions.On January 28, 2010, certain warrants were re-priced to $0.16, and the expiration dates were extended to July 15, 2015.On February 11, 2010, the warrants which were re-priced to $0.20 on January 10, 2010 were re-priced to $0.16, and the expiration dates were extended to July 15, 2015.On May 13, 2010, we executed an allonge to the March, 2009 secured convertible notes payable for $55,000 as well as issued 114,583 warrants at an exercise price of $0.16.On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000.As part of this extension, the conversion price of the convertible notes payable and the exercise price of the applicable warrants were changed to $.035.On March 17, 2011, we extended the due date to March 31, 2012 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $600,000.As part of this extension, the conversion price of the convertible notes payable and the exercise price of the applicable warrants were changed to $.02. For the quarter ended March 31, 2011, $187,981 principal balance and $40,321 of accrued interest for the notes were converted into common stock at a conversion price range of $.012 to $.01858.For the quarter ended June 30, 2011, $37,000 principal balance was converted into common stock at a conversion price of $0.1253. For the quarter ended September 30, 2011, $46,555 principal balance was converted into common stock at a conversion price range of $.00465 to $.007. The following table provides the details of each of the financings: 19 Note 4. Convertible Notes Payable (continued): (e) $947,224 convertible notes payable (continued) Shares Shares Gross indexed indexed Face Value Closing date Maturity Date to note to warrants $ January 27, 2009 March 31, 2012 January 27, 2009 March 31, 2012 - February 17, 2009 March 31, 2012 March 30, 2009 March 31, 2012 July 15, 2009 March 31, 2012 October 1, 2009 March 31, 2012 - January 28, 2010 March 31, 2012 February 19, 2010 March 31, 2012 March 26, 2010 March 31, 2012 May 13, 2010 March 31, 2012 $ The $130,000 convertible notes payable includes two $5,000 face value convertible notes issued as payment for finder’s fees. The $70,835 convertible notes payable was issued in exchange for the redemption of 56,767 warrants shares issued in connection with the September 29, 2008 convertible note financing and 14,167 warrant shares issued in connection with the December 18, 2008 convertible note financing. We received the following proceeds from the financing transactions: 20 Note 4. Convertible Notes Payable (continued): (e) $947,224 convertible notes payable (continued) Gross Proceeds Debt Discount & Finance Costs Net Proceeds $ Face Value Convertible Note Financing $ 60,000 Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing - $ 50,000 Face Value Convertible Note Financing $ 55,000 Face Value Convertible Note Financing - $ Face Value Convertible Note Financing $ 55,000 Face Value Convertible Note Financing Total $ $ $ The holder has the option to redeem the convertible notes for cash in the event of defaults and certain other contingent events, including events related to the common stock into which the instrument was convertible, registration and listing (and maintenance thereof) of our common stock and filing of reports with the Securities and Exchange Commission (the “Default Put”). The conversion feature was not afforded the exemption as conventional convertible and the notes require liability classification under the FASB Accounting Standards Codification.We chose to value the entire hybrid instrument at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as ofSeptember 30, 2011 and March 31, 2011 for this financing are illustrated in the following tables: 21 Note 4. Convertible Notes Payable (continued): (e) $947,224 convertible notes payable (continued) $130,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - Dividends - $60,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - Dividends - $200,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - Dividends - 22 Note 4. Convertible Notes Payable (continued): (e) $947,224 convertible notes payable (continued) $161,111 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - Dividends - $27,778 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - Dividends - $50,000, $55,000, $137,500 and $55,000Convertible Promissory Note Financing Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - Dividends - 23 Note 4. Convertible Notes Payable (continued): (f) $507,500 convertible note payable: On August 8, 2008, the Company executed a secured convertible promissory note in the aggregate amount of $507,500 with one lender, an unrelated entity.The note was payable on August 7, 2009 with interest on the outstanding principal to accrue at 10%.This note was entered into pursuant to the terms of a Secured Promissory Note and Security Agreement, Asset Purchase Agreement and Registration Rights Agreement to purchase certain trademarks, notably “Slammers” and “Blenders”, from a company that previously acquired such trademarks through a foreclosure sale of certain assets of Bravo! Brands, Inc.The holder of this note payable had the right to convert all or any portion of the then aggregate outstanding principal amount together with interest at the fixed conversion price of $20.00.In November 2009, the note was settled with the issuance of new notes of equal face value, which are convertible into shares of common stock at a conversion price equal to the lesser of $1.00 or 80% of the average of the three lowest closing bid prices for the Company’s common stock for the twenty trading days preceding the date of conversion. The notes are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.On January 10, 2009, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $50,000.Additionally, we agreed to reduce the price of certain warrants to $0.20.This modification resulted in an extinguishment loss of $206,356.During the year ended March 31, 2010, $15,000 of principal balance of the notes was converted into common shares at the default conversion price of $.16 calculated pursuant to the notes default provisions.For the quarter ended June 30, 2010, $34,868 of the principal balance was converted into common shares at the conversion price of $.16.On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000 in which the conversion price for the notes payable was changed to $.035. In addition, $203,882 of the outstanding balance plus $46,327 in accrued interest payable were assigned to new debt holders.On March 17, 2011, we extended the due date to March 31, 2012 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $600,000 in which the conversion price for the notes payable was changed to $.02. The conversion feature was not afforded the exemption as conventional convertible and the notes require liability classification under the FASB Accounting Standards Codification. We chose to value the entire hybrid instruments at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls) because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. (g) $111,112 convertible note payable In November 2009, the Company issued a convertible note with a face value of $111,112 and 150,000 shares of common stock in exchange for marketable securities with a fair market value on the date of the transaction of $76,000.The note is convertible into common stock at a fixed conversion price of $1.00 per share subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.On January 10, 2009, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $50,000.Additionally, we agreed to reduce the price of certain warrants to $0.20.This modification resulted in an extinguishment loss of $47,520.On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000 in which the conversion price of the notes payable and the exercise price of the applicable warrants were changed to $.035.On March 17, 2011, we extended the due date to March 31, 2012 as part of a subscription 24 Note 4. Convertible Notes Payable (continued): (g) $111,112 convertible note payable (continued) agreement for a convertible debt financing in the principal gross amount of $600,000.As part of this extension, the conversion price of the convertible notes payable and the exercise price of the applicable warrants were changed to $.02. We chose to value the entire hybrid instrument at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. (h) $100,000 convertible notes payable As consideration for the modification agreement we entered into with certain investors on January 10, 2010, we agreed to issue two convertible promissory notes in the aggregate amount of $100,000.The notes are based on a fixed conversion price of $1.00 and are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.As part of the agreement from the July, 2010 financing for $900,000, the maturity date was extended to March 31, 2011, and the conversion price of the notes payable was changed to $.035.As part of the agreement from the March, 2011 financing for $600,000, the maturity date was extended to March 31, 2012, and the conversion price of the notes payable was changed to $.02. The holder has the option to redeem the convertible notes for cash in the event of defaults and certain other contingent events, including events related to the common stock into which the instrument was convertible, registration and listing (and maintenance thereof) of our common stock and filing of reports with the Securities and Exchange Commission (the “Default Put”). The conversion feature was not afforded the exemption as conventional convertible and the notes require liability classification under the FASB Accounting Standards Codification.We chose to value the entire hybrid instrument at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2011 and March 31, 2011 for this financing is illustrated in the following table: $100,000 Convertible Promissory Note Financing Hybrid Note September 30, March 31, (unaudited) Estimated fair value of underlying common share $ $ Conversion or strike price $ $ Volatility (based upon Peer Group) - - Equivalent term (years) - - Risk-free rate - - Credit-risk adjusted yield % % 25 Note 4. Convertible Notes Payable (continued): (i) $900,000 convertible notes payable On July 15, 2010, we entered into a Subscription Agreement with a group of accredited investors.Under this agreement, we agreed to sell up to $900,000 of our securities consisting of 10% convertible notes with a maturity date of July 15, 2012 and 65,999,999 Class A stock purchase warrants at an exercise price of $.035 with an expiration date of July 14, 2015. The conversion price for the convertible notes payable per share shall be equal to seventy-five percent (75%) of the average of the three lowest closing bid prices for the common stock as reported by Bloomberg L.P. for the principal Market for the ten trading days preceding a conversion date but in no event greater than $.08. These notes payable and warrants are subject to full ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.The conversion features were not afforded the exemption as conventional convertible, and the notes require liability classification under the FASB Accounting Standards Codification.We chose to value the entire hybrid instruments at fair value.The warrants issued in this financing arrangement did not meet the conditions for equity classification and are also required to be carried as a derivative liability, at fair value.We estimate the fair value of the warrants on the inception dates, and subsequently, using the Black-Sholes Merton valuation technique, adjusted for dilution, because that technique embodies all of the assumptions (including volatility, expected terms, dilution and risk free rates) that are necessary to fair value freestanding warrants.See also Note 6 – Derivative Liabilities. At inception, we allocated $156,000 as the valuation cost of the warrants (debt discount) against the gross proceeds of the $900,000 financing using the relative fair value method. We recorded a total debt discount of $171,600 (above $156,000 plus $15,600 for warrants issued to placement agent) in which we recorded $103,430 to capture the accretion of the debt discount through September 30, 2011. Total financing costs paid from this financing amounted to $164,500 as well as a payment of $39,024 for other past due professional fees, resulting in a net amount of $696,476 to be paid to us at $150,000 per month until the total amount is paid in the following months.As such, we reported a stock subscription amount of $246,476 for the period ended September 30, 2010.That amount has since been paid from October through November, 2010.In addition, we recorded $15,600 in non-cash deferred financing fees for the issuance of 6,000,000 warrants as a finder’s fee as part of the total issued 65,999,999 Class A warrants.In addition, we paid other financing fees associated with this financing in the amount of $11,500, resulting in a total of $191,600. As noted throughout Note 4, certain debts were assigned to new debt holders.A total of $413,358 in convertible notes payable and $86,642 in accrued interest payable for a total of $500,000 was assigned to new debt holders as part of the July, 2010 financing.Out of the total $500,000 balance, a total of $233,625 in these assigned notes payable were converted into common shares of stock from inception through September 30, 2011. These $500,000 assigned notes have the same conversion price terms as the $900,000 new notes payable. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2011 and March 31, 2011 for this financing is illustrated in the following table: 26 Note 4. Convertible Notes Payable (continued): (i) $900,000 convertible notes payable (continued) $900,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - (j) $400,000 convertible notes payable On January 21, 2011, we entered into a Subscription Agreement with a group of accredited investors.Under this agreement, we agreed to sell up to $400,000 of our securities consisting of 10% convertible notes with a maturity date of July 15, 2012 and 20,460,357 Class A stock purchase warrants at an exercise price of $.035 with an expiration date of January 20, 2016. The conversion price for the convertible notes payable per share shall be equal to seventy-five percent (75%) of the average of the three lowest closing bid prices for the common stock as reported by Bloomberg L.P. for the principal Market for the ten trading days preceding a conversion date but in no event greater than $.08. These notes payable and warrants are subject to full ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.The conversion features were not afforded the exemption as conventional convertible, and the notes require liability classification under the FASB Accounting Standards Codification.We chose to value the entire hybrid instruments at fair value.The warrants issued in this financing arrangement did not meet the conditions for equity classification and are also required to be carried as a derivative liability, at fair value.We estimate the fair value of the warrants on the inception dates, and subsequently, using the Black-Sholes Merton valuation technique, adjusted for dilution, because that technique embodies all of the assumptions (including volatility, expected terms, dilution and risk free rates) that are necessary to fair value freestanding warrants.See also Note 6 – Derivative Liabilities. At inception, we allocated $136,123 as the valuation cost of the warrants (debt discount) against the gross proceeds of the $400,000 financing using the relative fair value method. We recorded $63,020 to capture the accretion of the debt discount through September 30, 2011. Total financing costs paid from this financing amounted to $70,000as well as the payment of $102,500 of a previous promissory note resultedin a net amount of $227,500 to be paid to us.Out of this total $227,500, an amount of $128,500 was paid in the first January, 2011 closing with the remaining amount of $99,000 being paid in the second February, 2011 closing.In addition, we recorded $31,921 in non-cash deferred financing fees for the issuance of 2,046,035 restricted shares of common stock as a finder’s fee. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2011 and March 31, 2011 for this financing is illustrated in the following table: 27 Note 4. Convertible Notes Payable (continued): (j) $400,000 convertible notes payable (continued) $400,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - (k) $600,000 convertible notes payable On March 17, 2011, we entered into a Subscription Agreement with a group of accredited investors.Under this agreement, we agreed to sell up to $600,000 of our securities consisting of 10% convertible notes with a maturity date of September 17, 2012 and 43,708,610 Class A stock purchase warrants (includes 3,973,510 warrants as a finder’s fee) at an exercise price of $.02 with an expiration date of March 16, 2016.The conversion price for the convertible notes payable per share shall be equal to seventy-five percent (75%) of the average of the three lowest closing bid prices for the common stock as reported by Bloomberg L.P. for the principal Market for the ten trading days preceding a conversion date but in no event greater than $.02. These notes payable and warrants are subject to full ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.The conversion features were not afforded the exemption as conventional convertible, and the notes require liability classification under the FASB Accounting Standards Codification.We chose to value the entire hybrid instruments at fair value.The warrants issued in this financing arrangement did not meet the conditions for equity classification and are also required to be carried as a derivative liability, at fair value.We estimate the fair value of the warrants on the inception dates, and subsequently, using the Black-Sholes Merton valuation technique, adjusted for dilution, because that technique embodies all of the assumptions (including volatility, expected terms, dilution and risk free rates) that are necessary to fair value freestanding warrants.See also Note 6 – Derivative Liabilities. At inception, we allocated $223,802 as the valuation cost of the warrants (debt discount) against the gross proceeds of the $400,000 financing using the relative fair value method. We recorded $80,817 to capture the accretion of the debt discount through September 30, 2011. Total financing costs paid from this financing amounted to $90,000 resulted in a net amount of $510,000 to be paid to us.In addition, we recorded $75,371 in non-cash deferred financing fees for the issuance of 3,973,510 warrants to purchase common stock as a finder’s fee. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2011 and March 31, 2011 for this financing is illustrated in the following table: 28 Note 4. Convertible Notes Payable (continued): (k) $600,000 convertible notes payable (continued) $600,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, (unaudited) (unaudited) Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) - - % % Equivalent term (years) - - Risk-free rate - - % % Credit-risk adjusted yield % % - - (l) $221,937 convertible notes payable On May 23, 2011, the holder of the original April 2, 2008 short term bridge loan with principal balance of $120,000 and of the original May 19, 2008 short term bridge loan with principal balance of $33,000 entered into an agreement to transfer the original notes and personal guarantee of Roy Warren, CEO, to another debt holder (Jody Eisenman) who already is an existing debt holder and accredited investor.On June 30, 2011, the new debt holder entered into a Debt Exchange Agreement with the Company to transfer these two short term bridge loans dated April 2, 2008 with principal balance of $120,000 plus interest of $53,951 and the second short term bridge loan dated May 19, 2008 with principal balance of $33,000 plus interest of $14,986 for a grand total of $221,937 into a new long term convertible note with an interest rate of 10% and a maturity date of September 17, 2012.This new note covers all previous commitments through June 30, 2011. As consideration for this exchange, the Company cancelled the personal guarantee of Roy Warren, CEO, and issued a warrant to purchase 20,000,000 shares of the Company’s common stock at an exercise price of $.02 with a life of five years.This convertible note and warrants are subject to the same rights as all other convertible notes and associated warrants. Through this exchange, all original notes and guarantee and all obligations related thereunder were cancelled and terminated.We recorded $389 to capture the accretion of the debt discount through September 30, 2011. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2011 for this financing is illustrated in the following table: $221,937 Convertible Promissory Note Financing Hybrid Note Warrants September 30, March 31, September 31, March 31, Estimated fair value of underlying common share $ $
